UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS Employer Identification No. 1-3016 WISCONSIN PUBLIC SERVICE CORPORATION (A Wisconsin Corporation) 700 North Adams Street P. O. Box 19001 Green Bay, WI 54307-9001 800-450-7260 39-0715160 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Preferred Stock, Cumulative, $100 par value 5.00% Series 5.04% Series 5.08% Series 6.76% Series Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section15(d) of the Exchange Act. Yes [ ] No [X] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. Yes [X] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Smaller reporting company [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant. $0 as of June 30, 2007 Number of shares outstanding of each class of common stock, as of February 28, 2008 Common Stock, $4 par value, 23,896,962 shares.Integrys Energy Group, Inc. is the sole holder of Wisconsin Public Service Corporation Common Stock. DOCUMENT INCORPORATED BY REFERENCE Definitive proxy statement for the Integrys Energy Group, Inc. Annual Meeting of Shareholders to be held on May15, 2008 is incorporated by reference into Part III. WISCONSIN PUBLIC SERVICE CORPORATION ANNUAL REPORT ON FORM 10-K For the Year Ended December 31, 2007 TABLE OF CONTENTS Page Forward-Looking Statements 1 PART I 2 ITEM 1. BUSINESS 2 A. GENERAL 2 B. REGULATED ELECTRIC UTILITY OPERATIONS 2 Regulated Electric Segment Operating Statistics Facilities Power Purchase Agreements Fuel Supply Regulatory Matters Other Matters C. REGULATED NATURAL GAS UTILITY OPERATIONS 6 Regulated Natural Gas Segment Operating Statistics Facilities Natural Gas Supply Regulatory Matters Other Matters D. ENVIRONMENTAL MATTERS 7 E. CAPITAL REQUIREMENTS 7 F. EMPLOYEES 7 G. AVAILABLE INFORMATION 8 ITEM 1A. RISK FACTORS 9 ITEM 1B UNRESOLVED STAFF COMMENTS 11 ITEM 2. PROPERTIES 12 ITEM 3. LEGAL PROCEEDINGS 14 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 15 PART II 15 ITEM 5. MARKET FOR WPSC'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 15 ITEM 6. SELECTED FINANCIAL DATA 16 Wisconsin Public Service Corporation Comparative Financial Statements and Financial Statistics (2003 to 2007) 16 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 Introduction Results of Operations Balance Sheet Liquidity and Capital Resources Guarantees and Off Balance Sheet Arrangements Critical Accounting Policies Impact of Inflation ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 38 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 40 A. Management Report on Internal Control over Financial Reporting 40 B. Report of Independent Registered Public Accounting Firm on Internal Control over Financial Reporting 41 C. Consolidated Statements of Income 43 D. Consolidated Balance Sheets 44 E. Consolidated Statements of Capitalization 45 F. Consolidated Statements of Common Shareholder's Equity 46 G. Consolidated Statements of Cash Flows 47 H. Notes to Consolidated Financial Statements 48 Note 1 Summary of Significant Accounting Policies 48 Note 2 Fair Value of Financial Instruments 53 Note 3 Risk Management Activities 53 Note 4 Property, Plant and Equipment 54 Note 5 Acquisitions and Sales of Assets 54 Note 6 Jointly-Owned Utility Facilities 55 Note 7 Nuclear Decommissioning Trust 56 Note 8 Regulatory Assets And Liabilities 57 Note 9 Investments in Affiliates, at Equity Method 58 Note 10 Goodwill and Other Intangible Assets 59 Note 11 Leases 60 Note 12 Short-Term Debt and Lines of Credit 60 Note 13 Long-Term Debt 61 Note 14 Asset Retirement Obligations 61 Note 15 Income Taxes 62 Note 16 Commitments and Contingencies 64 Note 17 Guarantees 67 Note 18 Employee Benefit Plans 68 Note 19 Preferred Stock 72 Note 20 Common Equity 73 Note 21 Stock-Based Compensation 73 Note 22 Regulatory Environment 74 Note 23 Segments of Business 77 Note 24 Quarterly Financial Information (Unaudited) 79 Note 25 Related Party Transactions 79 I. Report of Independent Registered Public Accounting Firm on Financial Statements 81 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 82 ITEM 9A. CONTROLS AND PROCEDURES 82 ITEM 9B. OTHER INFORMATION 82 PART III 83 ITEM 10. DIRECTORS AND EXECUTIVE OFFICERS OF WISCONSIN PUBLIC SERVICE CORPORATION AS OF JANUARY 1, 2008 83 ITEM 11. EXECUTIVE COMPENSATION 84 Compensation Discussion and Analysis ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 95 Equity Compensation Plan Information ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 96 ITEM 14. PRINCIPAL FEES AND SERVICES PAID TO INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 96 PART IV 98 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 98 Documents Filed as Part of this Report Consolidated Financial Statements Financial Statement Schedules Listing of Exhibits SIGNATURES 104 SCHEDULE II - WISCONSIN PUBLIC SERVICE CORPORATION VALUATION AND QUALIFYING ACCOUNTS 105 EXHIBITS
